DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,423,971. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teaches the instant claims as follows:
As per claim 1:
The patent claim 20 teaches [cited as line numbers in the parentheses] a method for performing a duty adjustment operation, the method comprising: performing a first duty adjustment operation on a write clock, the first duty adjustment operation including: transmitting the write clock to an external device [claim 13, lines 1-5]; receiving a first duty monitoring information from the external device [claim 13, lines 6-9], the first duty monitoring information representing a result of monitoring duty cycle of the write clock; and generating a first duty control signal based on the first duty monitoring information and transmitting the first duty control signal to the external source for adjusting the duty cycle of the write clock in the external device [claim 13, lines 10-15]; and performing a second duty adjustment operation on a read clock, the second duty adjustment operation including: receiving a read clock generated based on the write clock and a second duty monitoring information from the external device, the second duty monitoring information representing a result of monitoring a duty cycle of the read clock [claim 20, lines 1-7]; and generating a second duty control signal based on the second duty monitoring information and transmitting the second duty control signal to the external source for adjusting the duty cycle of the read clock in the external device [claim 20, lines 8-13].
The patent claim 20 teaches all of the claimed limitation of the instant claim 1. The instant claim 1 is, therefore, anticipated by the patent claim 20.
For claims 2-20:
Similarly to claim 1, the further claimed limitations can also be founded in the patent claims 1-20.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,393,522. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teaches the instant claims as follows:
As per claim 1:
The patent claim 12 teaches [cited as line numbers in the parentheses] a method for performing a duty adjustment operation, the method comprising: performing a first duty adjustment operation on a write clock, the first duty adjustment operation including: transmitting the write clock to an external device [claim 1, lines 1-5]; receiving a first duty monitoring information from the external device (as a result of transmitting from the SDRAM to the controller), the first duty monitoring information representing a result of monitoring duty cycle of the write clock [claim 1, lines 6-15; the write clock is the same as internal write clock]; and generating a first duty control signal based on the first duty monitoring information and transmitting the first duty control signal to the external source for adjusting the duty cycle of the write clock in the external device [claim 1, lines 16-25]; and performing a second duty adjustment operation on a read clock, the second duty adjustment operation including: receiving a read clock generated based on the write clock and a second duty monitoring information from the external device, the second duty monitoring information representing a result of monitoring a duty cycle of the read clock [claim 12, lines 1-11]; and generating a second duty control signal based on the second duty monitoring information and transmitting the second duty control signal to the external source for adjusting the duty cycle of the read clock in the external device [claim 12, lines 12-22].
The patent claim 12 teaches all of the claimed limitation of the instant claim 1. The instant claim 1 is, therefore, anticipated by the patent claim 12.
For claims 2-20:
Similarly to claim 1, the further claimed limitations can also be founded in the patent claims 1-20.

Allowable Subject Matter
Claims 1-20 would be allowable over the prior art of record when a terminal disclaimer is filed to overcome the above-mentioned obvious-type double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/Primary Examiner, Art Unit 2137